[SECURITY BENEFIT LIFE INSURANCE COMPANY LOGO] One Security Benefit Place ● Topeka, Kansas 66636-0001 800.888.2461 ● SecurityBenefit.com August 13, 2013 VIA EDGARLINK Securities and Exchange Commission treet, NE Washington, DC 20549 Subj: SBL Variable Annuity AccountXIV 1940 Act Registration Number:811-10011 1933 Act Registration Numbers:333-41180, 333-120399 and 333-138540 CIK:0001116625 Rule 30b2-1 Filing Dear Sir or Madam: As required by Rule 30e-2 under the Investment Company Act of 1940, as amended (the “Act”), SBL Variable Annuity AccountXIV, a unit investment trust registered under the Act, mailed to its contract owners the annual or semi-annual report(s) for the underlying management investment companies listed below. This filing constitutes the filing of those reports as required by Rule30b2-1 under the Act. The following annual or semi-annual reports, which were mailed to contract owners, were filed with the Commission via EDGAR on the dates indicated below and are incorporated herein by reference: Underlying Management Investment Company CIK Number Date(s) Filed AIM Sector Funds (Invesco Sector Funds) July 8, 2013 American Century Mutual Funds, Inc. July 5, 2013 Aston Funds July 1, 2013 BlackRock Global Allocation Fund, Inc. July 2, 2013 Calamos Investment Trust June 25, 2013 DFA Investment Dimensions Group, Inc. July 9, 2013 Fidelity Advisor SeriesVIII June 21, 2013 Goldman Sachs Trust June 26, 2013 Legg Mason Partners Equity Trust June 25, 2013 Neuberger Berman Income Funds July 2, 2013 Prudential Jennison Natural Resources Fund, Inc. June 26, 2013 Wells Fargo Funds Trust July 5, 2013 To the extent necessary, these filings are incorporated herein by reference. Sincerely, CHRIS SWICKARD Chris Swickard Vice President,Associate General Counsel and Assistant Secretary Security Benefit Life Insurance Company
